IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT ()F MARYLAND

LAMAR A. WILLIAMS, *
Plaintiff *
v * Civil Action No. RDB-]9-5 50
MICHAEL C. HANLON, Assfstant Um'ted *
Sfates Attorney,
ROBERT K. HUR, U.S. Attorney for District
of Maryland, , *
DAVID LUTZ, Assz`stant U.S. Marshal,
STEPHANIE A. GALLAGHER, U.S. ' *
Magistmte Judge,
J. MARK COULSON, U.S. Magistrate *
Judge,

- KENNETH M. LANGSTON, Senior U.S. *
Probation Ojj"icer,

HELEN DONOVAN, Social Worker, *

LAUREN M. ELFNER, Assistant Um`ted States
Attorney, Indivz`dual Capacily & *
Offz`cial Capacily,

BRYAN K. FORMAN, Individual Capacity & *
Ojjz`cial Capacz`ly,l

REBECCA S. TALBOTT, Assz'stant F ederal *
Public Defender, Indfvidual Capacity &
ij?cial Capacity, *

BEVERLY GRIFFITH, .Attomey Advisor,
Individual Capacity & Ojj'icial Capacily,

JAMES K. BREDAR, ChiefJudge, United
States District Courr of Maryland, Individual *
Capacity & Oj‘z`cial Capacily,

ROGER L. GREGORY, ChiefJudge, Um`ted
States Court of Appeals for the Fourth
Circuit, Individual Capacity & O)j'icial
Capacity,

PATRICIA CONNOR, Clerk, United States *
Court oprpealsfor the Fourth Circuit,
Ina'ividual Capacily and Ojj‘z`cial Capacity,

STEPHANIE VASSAR, Clerk, Um`tea’ States
Court of Appealsfor the Fourth Circuit, 7 *

-I~

-I-

*

*

 

1 Although not apparent from the Complaint, Bryan K. Forman appears to be an employee of the
United States Attorney for the District Of Maryland.

Individual Capacily & Ojj“icial Capacily,
Del`endants
***
MEMORANDUM OPINION

Lamar` Williarns, a Maryland resident, has filed a 42-page Complaint seeking money
damages for injuries_sustained as a result of his July 3, 2018 arrest and subsequent conviction for
criminal contempt of court in violation of 18 U.S.C. § 401.2 Accompanying the Complaint is
Williams’ Motion for Leave to Proceed in Forma Pauperis (ECF No. 9), which shall be granted.

This case arises from and is related to the cases of Williams v. Baltimore Counly, Civil
Action No. GLR-l7-66 and Um`tea' States v. Williams, Criminal No. TDC-l 8-413. The civil action
seeking damages under the Americans With Disabilities Act3 arose after Williams Was terminated
from employment With Baltimore County. During those proceedings Williams Was ordered not to
contact the chambers cf the presiding judge, the Honorable J ames Bredar, via email or telephone
and to only communicate in writing via documents filed with the Clerk. Dissatisfied with the
conduct of those proceedings, Williams filed complaints against Judge Bredar with the Judicial
Council of the Fourth Circuit Court of Appeals.

Williams subsequently violated the court order barring him from contacting chambers and
the matter was referred to the United States Marshal for investigationl Ultimately, Williams Was
charged with one count of criminal contempt in violation of 18 U.S.C. § 401 and, after a bench

trial, was convicted and sentenced to 47 days’ confinement Williarns’ appeal of that conviction

remains pending See Criminal No. TDC-18-413.

 

2 See United States v. Wifliams, TDC-lS-4l 3 (D. Md.)

3 The Americans with Disabilities Act (“ADA”) is found at 42 U.S.C. § 12111.
7 2 '

Aggrieved by the actions of the court, Williams filed this case Which, for reasons that
follow, may not proceed.
Background
Williams brings his action against Michael C. Hanlon, Robert K. Hur, Brian K. Forman,
and Lauren Elfner, United States Attorneys involved in the prosecution of his criminal case in this
District; David Lutz, the Assistant U.S. Marshal involved in his arrest; United States Magistrate
Judges Stephanie A. Gallagher and .l. Mark Coulson, who held hearings during Williams’s
criminal proceedings; Kenneth M. Langston and Helen Donovan, employees of the United States
Pretrial and Probation Oflice Who participated in Williams’s criminal proceedings; Rebecca S.
Talbott, an Assistant Federal Public Defender who represented Williams; Beverly Griffith, a
federal court employee who testified at Williams’s criminal proceedings; and the Honorable J ames
' K. Bredar, the Chief Judge of this District who presided over Williams’ civil case. Additionally,
he sues the Honorable Robert L. Gregory, Chief Judge of the United States Court of Appeals for
the Fourth Circuit, and Patricia Connor, Clerk of the United States Court of Appeals for the Fourth
Circuit and her employee, Stephanie Vassar, for their actions in adjudicating and processing
Williams’s judicial complaint against Judge Bredar.‘1
The precise nature of Williams’ Complaint is unclear. rHe cites numerous Federal Rules of
Civil Procedure that neither confer a jurisdictional basis for this action nor suggest a nature of
suit.5 He also cites statutory provisions, including 28 U.S.C. §§ 351-364(conceming complaints

against judges and judicial discipline); “Chapter 3 § 320, Article I, 3 (Definitions)(h)(D), (h)(E) &

 

4 Dissatisfied With the progress of his civil proceeding, Williams filed complaints against Judge
Bredar with the Judicial Council of the United States Circuit Court of Appeals for the Fourth

Circuit.

5 Specifically, Fed. R. Civ. Pro. 9(b), 15(d), 26(€), 37, 59(e), 60, 62(b)(3) and 78(a).
` 3

(h)(G)”; 42 USC § 12203 (prohibition against retaliation and coercion); 28 U.S.C. § 4101
(defining defamation), and the 7th Amendment (concerning the right to a civil jury trial), 14th
Amendment (concerning due process and equal protection); various civil rights statutes, including
42 U.S.C. § 1981 (equal rights), § 1983 (civil action for deprivation of rights), and § 1985
(conspiracy to interfere with civil rights); 18 U.S.C. §§ 1621 (peljury generally); § 1623 (false
declarations before grand jury or court); and 28 U.S.C. § 455 (disqualification ofjustice, judge, or
magistrate judge); the Privacy Act of 1974, 38 U.S.C. § 7332 (confidentiality of certain Veterans’
medical records) and 31 C.F.R. 501.733 (conceming evidence regarding c;)nfidential information,
protective orders for regulating money and foreign assets control within the Department of the
Treasury). Maryland rules concerning disclosure of records as well as the American Bar
Association Model Code of Professional Responsibility are also referenced Williams, however,
fails to explain how Defendants’ conduct is alleged to violate these codifications and rules which,
in any event, either fail to provide a basis creating a private cause of action or are clearly
inapplicable to Williarns’ case.
Standard of Review

Williams filed this Complaint in forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), Which
permits an indigent litigant to commence an action in this Court without prepaying the filing fee.
To guard against possible abuses of this privilege, the statute requires dismissal of any claim that
is frivolous or malicious or fails to state a claim on which relief may be granted. 28 U.S.C. §

1915(e)(2)(B)(i) and (ii).6 A Complaint that is legally frivolous may also be dismissed at its

 

6 The Court’s inherent authority to screen and dismiss self-represented complaints exists even in
circumstances where the filing fee has been paid._ See, e.g., Mallard v. United States Disr. Court,
490 U.S. 296, 307-08 (1989) (“Section 1915(d) . . . authorizes courts to dismiss a ‘frivolous or
malicious’ action, but there is little doubt they would have the power to do so even in the absence
of this statutory provision.”); Fitzgerald v. Fz'rst E. Seventh St., 221 F.3d 362, 364 (2d Cir. 2000).

4

inception for lack of subject matter jurisdiction pursuant to Fed R. Civ. P 12 (b)(l). See Apple v.
Glenn, 183 F.3d 477 (6th Cir. 1999); O'Connor v. United Stares, 159 F.R.D. 22 (D. Md. 1994);
see also Crowley Cutlery Co. v. United States, 849 F.2d 273, 277 (7th Cir. 1988) (federal district
judge has authority to dismiss a frivolous suit on his own initiative).

This Court is mindful, however, of its obligation to liberally construe self-represented
pleadings, such as the instant Complaint, Erickson v. Pardus, 551 U.S. 89, 94 (2007), and in so
doing assumes the factual allegations are true. Id. at 93, citing Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 555-56 (2007). Nonetheless, liberal construction does not mean that this Court can
ignore a clear failure in the pleading to allege facts Which set forth a cognizable claim. See Weller
v. Dep't ofSoc. Servs., 901 F.2d 387 (4th Cir. 1990); see also Beaudett v. Cily of Hompton, 775
F.2d 1274, 1278 (4th Cir. 1985) (stating a district court may not “conjure up questions never
squarely presented”). ln making this determination, "[t]he district court need not look beyond the
complaint's allegations” but “must hold the pro se complaint to less stringent standards than
pleadings drafted by attorneys and must read the complaint liberally." White v. White, 886 F. 2d
721, 722-723 (4th Cir. 1989).

With these standards in mind, the Court finds that Williams has failed to articulate

allegations which may be suitably addressed by this Court or to which the named Defendants

 

This authority exists because the Court lacks subject matter jurisdiction over a legally frivolous
claim, thereby making dismissal prior to service permissible See Ricketts v. Midwest Nat’l Bank,
874 F.2d 1177, 1181_83 (7th Cir. 1989); Franklin v. Or. State Welfare Dz'v., 662 F.2d 1337, 1342-
43 (9th Cir. 1981); see also Apple v. Glenn, 183 F.3d 477 (6th Cir. 1999); O’Connor v. United
States, 159 F.R.D. 22 (D. Md. 1994); Crowley Cutlery Co. v. United Stales, 849 F.2d 273, 277
(7th Cir. 198 8) (federal district judge has authority to dismiss a frivolous suit on his own initiative).

Should be required to respond. 7
Analysis

A. Judicial Immunity

Many of the parties against whom Williams seeks damages are protected from liability
based on the claims asserted See Burns v. Reed, 500 U.S. 478 (1991). This protection, known as
the doctrine of judicialimmunity, is designed to protect the judicial process Accordingly, the
inquiry conducted by this Court centers on whether the Defendants’ actions are closely associated
with the judicial proceedings about which Williams complains Id.

The doctrine of judicial immunity extends, ofcourse, to judges, see Forrester v. White, 484
U.S. 219, 226»27 (1988) (“If judges were personally liable for erroneous decisions, the resulting
avalanche of suits, most of them frivolous but vexatious, would provide powerful incentives for
judges to avoid rendering decisions likely to provoke such suits.”) and shields them from monetary
claims against them in both their official and individual capacities Mz`reles v. Waco, 502 U.S. 9,
9-10 (1991) (per curiam). Judicial immunity is an absolute immunity; it does not merely protect a

1

defendant from assessment of damages, but also protects a judge from damages suits entirely. Id.

¢H

at 11. An act is still judicial, and immunity applies, even if the judge commits grave procedural
errors”’ Id. (quoting Stump v. Sparkman, 435 U.S. 349, 359 (1978)).
Moreover, “judges . . .are not liable to civil actions for their judicial acts, even when such

acts are in excess of their jurisdiction” and “are alleged to have been done maliciously or

- corruptly.” Stump, 435 U.S. at 355-56; see Dean v. Shirer, 547 F.2d 227, 231 (4th Cir. 1976)

 

7 Williams states that on the morning of August 28, 2018, while held at the Chesapeake Detention
Facility, unnamed correctional officers conducted a strip search amounting to a sexual assault, beat ~
him, and improperly applied handcuffs ECF No. 1 at 23, 11 63. Should Williams wish to pursue
these allegations against the officers responsible for these actions, he may file a separate federal
lawsuit.

(stating that a judge may not be attacked for exercising judicial authority even if done improperly).

ln Pierson v. Ray, 386 U.S. 547 (1967), the United States Supreme Court granted certiorari
to consider whether a judge was liable for damages under 42 U.S.C. § 1983 for an unconstitutional
conviction In explaining its rationale forjudicial immunity, the Court stated:

Few doctrines were more solidly established at common law than the immunity of

judges from liability for damages for acts committed within their judicial

jurisdiction This immunity applies even When the judge is accused of acting
maliciously and corruptly, and it “is not for the protection or benefit of a malicious

or corrupt judge, but for the benefit of the public, whose interest it is that the judges

should be at liberty to exercise their functions with independence and without fear

of consequences”... lt is a judge’s duty to decide all cases within his jurisdiction

that are brought before him, including controversial cases that arouse the most

intense feelings in the litigants His errors may be corrected on appeal, but he

should not have to fear that unsatisfied litigants may hound him with litigation
charging malice or corruption Imposing such a burden on judges would contribute

not to principled and fearless decision-making but to intimidation.'

Id. at 553-54.

The bar of absolute judicial immunity may be overcome in two limited sets of
circumstances: (l) “for nonjudicial actions, i. e. , actions not taken in the judge’s judicial capacity”;
and (2) “for actions, though judicial in nature, taken in the complete absence of all jurisdiction.”
Mireles, 502 U.S. at 11-12 (citing Forresrer at 227-29). A judge acts in a judicial capacity when
the function is one “normally performed by a judge” and when the parties “dealt with the judge in
his judicial capacity.” Srump, 435 U.S. at 362. The “relevant inquiry is the ‘nature’ and ‘function’
of the act, not the ‘act itself.”’ Mz'reles, 502 U.S. at 12-13 (citing Stump, 435 U.S. at 362).

Courts thus look to an “act’s relation to a general function normally performed by a judge”
to determine whether the act was judicial. ]d. at 13. Neither exception applies here. Williams’s
claims against Judges Gallagher, Coulson, Bredar and Gregory stem from the fact that each

presided over aspects of his civil litigation, his judicial complaint, and his criminal proceedings

Rulings on pending cases over which they had jurisdiction are precisely the type of judicial action

covered by judicial immunity. Williams provides no grounds to defeat the judicial immunity that
applies to the Defendants’ determinations made in his cases Accordingly, Williams’s Complaint
allegations against Defendants Gallagher, Coulson, Bredar and Gregory are dismissed.

B. Quasi-Judiciallmmunity

Additional]y, absolute quasi-judicial immunity “extends to those persons performing tasks
so integral or intertwined with the judicial process that these persons are considered an arm of the
judicial officer Who is immune.” Bush v. Rauch, 38 F.3d 842, 847 (6th Cir.199_4). This doctrine
of absolute quasi-judicial immunity has been further adopted and extended to court support

i\'»£

personnel because of the danger that disappointed litigants, blocked by the doctrine of absolute
immunity from suing the judge directly, will vent their wrath on clerks, court reporters, and other
judicial adjuncts”’ Kz`ncoio' v. Vail, 969 F.2d 594, 601 (7th Cir.l992) (quoting Scruggs v.
Moe[lering, 870 F.2d 376, 377 (7th Cir.1‘989)).

ln determining the applicability of quasi-judicial immunity, courts consider three main
criteria: “(l) whether the official's functions are similar to those of a judge; (2) whether a strong
need exists for the official to perform essential functions for the public good without fear of
harassment and intimidation; and (3) whether adequate procedural safeguards exist to protect
against constitutional deprivations” Howard v. Food Lr'on Inc., 232 F.Supp.2d 585,‘ 594
(M.D.N.C. 2002) (citing Qstrzenski v. Seigel, 177 F.3d 245, 249 (4th Cir. 1999)). Pursuant to
Pressly v. Gregory, 831 F.2d 514, 517 (4th Cir. 1987), “imrnunity is vitiated only when the judicial
officer acts in the clear absence of jurisdiction.” ]d. (citing Stump, 435 U.S. 349). Williams does
not claim that Patricia Connor, Clerk of the Fourth Circuit Court of Appeals, and Stephanie Vassar,

an employee of that court, acted in the absence of jurisdiction. 'l`hus, Williams’s claim against

Connor and Vassar are not cognizable

Likewise, prosecuting attorneys are quasi-judicial officers who enjoy absolute immunity
when performing prosecutorial functions, as opposed to investigative or administrative ones See
]mbler v. Pachtman, 424 U.S. 409, 422-23 (1976); See also Kalina v. Fletcher, 522 U.S. 118, 127
(1997); Buckley v. Ifitzsfmmons, 509 U.S. 259, 273 (1993); Nero v. Mosby, 890 F.3d 106, 117 (4th
Cir. 2018); Sprfngmen v. Williams, 122 F.3d 211 (4th Cir. 1997). As with court employees the
inquiry focuses on whether a prosecutor’s actions are closely associated with judicial process See
Burns, 500 U.S. at 479 (citing Imbler, 424 U.S. at 422-23). The Court must use a “functional
approach” to “determine whether a particular act is ‘intimately associated with the judicial phase.”’
Nero, 890 F.3d at 117-18 (quoting lml)ler, 424 U.S. at 430). The Fourth lCircuit stated in Nero,
890 F.3d at 118:

A prosecutor acts as an advocate when she professionally evaluates evidence

assembled by the police, Buckley, 509 U.S. at 273, decides to seek an arrest warrant ‘

Kalina, 522 U.S. at 130, prepares and files charging documents id., participates in

a probable cause hearing, Bums, 500 U.S. at 493, and presents evidence at trial,

Imbler, 424 U.S. at 431.

The decisions as to whether, when, and how to prosecute pertain to the role of advocate. Therefore,
on the face of the suit, prosecutorial Defendants, Hur, Foreman, Hanlon and Elfner, and staff
member Fonnan, enjoy absolute immunity._ See Lyles v. Sporks, 79 F.3d 372, 376-77 (4th Cir.
1996). 7

By extension, United States Pretrial and Probation Office employees Kenneth Langston
and Helen Donovan are also entitled to absolute quasi-judicial immunity for their role in
investigating, preparing, and submitting reports See Hill v. Scz`arrotta, 130 F.3d 210, 213 (2d Cir.
1997); Dormcm v. Higgins, 821 F.2d 133, 138 (2d Cir. 1987) (federal probation officers immune

from suit); Trz`patz' v. U.S.I.N.S., 784 F.2d 345, 348 (10th Cir. 1986) (federal probation officers

immune from suit); Boyce v. Maricopa, 144 Fed. App’x 653, 654 (9th Cir. 2005) (“The district

court properly concluded that the probation officer defendants were entitled to absolute quasi-
judicial immunity against damage claims.”); Ray v. Pickett, 734 F.2d 370, 373-75 (8th Cir. 1984)
(probation officers entitled to qualified immunity for their roles in petitioning for probation
revocation). So too, witnesses in criminal proceedings such as Beverly Griffith, a court employee,
have absolute immunity in an action for damages brought under § 1983. See Briscoe v. LoHue,
460 U.S. 325, 328 (1983); Kincaid, 712 F.2d 1023.

C. Wrongful Arrest

Assistant U.S. Marshal David Lutz, who appears to have played a role in Williams’s arrest,
is not entitled to quasi-judicial absolute immunity. Nonetheless, the Complaint against Lutz must
be dismissed without prejudice Williarns’s claim that Lutz acted improperly in his participation
in his arrest presumes that the arrest was unlawful. However, Williams’s conviction has never
been overturned or successfully challenged See United States v. Williams, Crim. Case TDC-18-
413 (D. Md. 2018). As such, the claim is barred by the Supreme Court’s holding in Heck v.
Humphrey, 512 U. S. 477, 486-87 (1994) (claims impugning the legality of criminal conviction
not cognizable unless conviction is reversed).8 The holding in Heck has been further clarified to
include any claim where facts “inconsistent with guilt” are pled. Covey v. Assessor of Ohio Cty.,
777 F.3d 186, 197 (4th Cir. 2015). Williams’s allegations surrounding his arrest fall squarely
within the Heck prohibition and may not proceed at this juncture.

D. State Action

Lastly, Williams’s claims against his court-appointed public defender Rebecca Talbott may
not proceed. Defense attorneys do not act under color of state law even if they are appointed by

the Court. See Deas v. Potts, 547 F.2d 800, 800 (4th Cir. 1976); see also Hall v. Quillen, 631 F.2d

 

8 Likewise, Williams’s claims against the prosecuting attorneys would be also barred under Heck.

10

1154, 1155-56 (4th Cir.-1980). ln addition, public defenders do not act under color of state law
When performing a lawyer's traditional functions as counsel to a defendant in a criminal
proceeding Polk Cty v. Dodson, 454 U.S. 312, 453-54 (1981). l
Because the case is subject to dismissal, Williams’s request for permissive joinder (ECF
No. 11, as supplemented at ECF No. 14) and demand for a change of venue and hearing (ECF Nos.

12 and 13) are denied. A separate Order follows

M.i”? M-°-$~S l

Date RICHARD D. BENNETT
UNITED STATES DISTRICT JUDGE

11

